                                                                               FILED
                                                                            IN Cl£RKS
                                                                                  RKS OFRCE
                                                                        US DISTRICT COURT E.D.N.Y.
                                                                                  TCC


                                                                        ★ MAR^ 2020 ★
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                        BROOKLYN OFFICE
                                                  -X
EVANGALISTO PEREZ,

                       Petitioner,                           MEMORANDUM AND ORDER
       -against-
                                                             20-CV-601(AMD)(LB)
MR.ROYCE,Superintendent,

                       Respondent.
                                                   X
ANN M.DONNELLY,United States District Judge:

       The pro se petitioner, Evangalisto Perez, seeks a writ of habeas corpus pursuant to 28

U.S.C. § 2254. For the reasons that follow, the petitioner is directed to show cause by written

affirmation, within thirty days from the date of this order, why his petition should not be

dismissed as time-barred.


                                        BACKGROUND


       The petitioner challenges his 2008 conviction for Course of Sexual Conduct Against a

Child in the First Degree and related crimes in Kings County. (ECF No. 1 at 1.) On January 31,

2012, the Appellate Division affirmed the conviction. People v. Perez, 937 N.Y.S.2d 615(2d

Dep't 2012);(ECF No. 1 at 2). On March 25, 2013, the New York Court of Appeals denied his

application for leave to appeal. People v. Perez, 20 N.Y.3d 1102(2013). He filed this petition,

dated January 16, 2020, on January 27, 2020. {Id. at 1,15.)

       The petitioner states that he filed multiple motions for collateral relief pursuant to New

York Criminal Procedure Law § 440.10. {Id. at 3-5.) He states that one motion was

"supposedly" filed in the trial court on an unknown date, and he attaches Exhibit B, which is

entitled "Answer to Motion" and appears to be a notice filed by the Kings County District

Attorney's Office in connection with the petitioner's application for leave to appeal a decision by
the trial judge. {Id. at 3, 23.) The petitioner filed a motion on February 21,2018, which was

denied on May 2,2018. {Id. at 4.) He filed a third motion on May 21,2018. {Id. at 4-5.) The

petitioner states that he filed a motion to set aside his sentence pursuant to New York Criminal

Procedure Law § 440.20, which was decided on June 24, 2019—^the court's decision notes that

the petitioner's motion was dated January 17, 2019. {Id. at 6, 25.) On December 10,2019,the

Appellate Division denied his application for leave to appeal. {Id. at 6,31.)

                                          DISCUSSION


       The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")imposes a

"[one]-year period of limitation" for "an application for a writ of habeas corpus by a person in

custody pursuant to the judgment ofa State court." 28 U.S.C. § 2244(d)(1). The AEDPA

provides that the limitation period will run from the latest of:

               (A)the date on which the judgment became final by the conclusion
               of direct review or the expiration ofthe time for seeking such
               review;

               (B)the date on which the impediment to filing an application
               created by State action in violation ofthe Constitution or laws of
               the United States is removed, if the applicant was prevented from
               filing by such State action;

               (C)the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

               (D)the date on which the factual predicate ofthe claim or claims
               presented could have been discovered through the exercise ofdue
               diligence.

28 U.S.C. § 2244(d)(1). Under AEDPA's tolling provision,"[t]he time during which a properly

filed application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted" toward the one-year period. 28 U.S.C. §

2244(d)(2).
       The AEDPA statute of limitations may be equitably tolled. Holland v. Florida, 560 U.S.

631,649(2010). "Equitable tolling, however, is only appropriate in 'rare and exceptional

circumstances.'" Smaldone v. Senkowski, 273 F.3d 133, 138(2d Cir. 2001), cert, denied, 535

U.S. 1017(2002), abrogation on other grounds recognized by Dillon v. Conway,642 F.3d 358

(2d Cir. 2011),(quoting Smith v. McGinnis, 208 F.3d 13,17(2d Cir. 2000)). A petitioner "must

demonstrate that he acted with 'reasonable diligence' during the period he wishes to have tolled,

but that despite his efforts, extraordinary circumstances 'beyond his control' prevented

successful filing during that time." M;see also Baldayaque v. United States, 338 F.3d 145,151-

53(2d Cir. 2003); Valverde v. Stinson, 224 F.3d 129,133-34(2d Cir. 2000).

        A district court can "raise a petitioner's apparent failure to comply with the AEDPA

statute of limitation on its own motion." Acosta v. Artuz, 221 F.3d 117,121 (2d Cir. 2000); see

also Day v. McDonough,547 U.S. 198, 209(2006)("[DJistrict courts are permitted, but not

obliged, to consider,sua sponte, the timeliness ofa state prisoner's habeas petition."). However,

"unless it is unmistakably clear from the facts alleged in the petition, considering all ofthe

special circumstances enumerated in Section 2244(d)(1), equitable tolling, and any other factor

relevant to the timeliness ofthe petition, that the petition is untimely, the court may not dismiss a

Section 2254 petition for untimeliness without providing petitioner prior notice and opportunity

to be heard." Acosta, 221 F.3d at 125 (citing Snider v. Melindez, 199 F.3d 108, 113(2d Cir.

1999)and Lugo v. Keane, 15 F.3d 29, 30(2d Cir. 1994)).
         Based on the facts alleged in the petition, it appears that petitioner's application is

untimely.' The Appellate Division affirmed his conviction on January 31,2012. The Court of

Appeals denied leave to appeal on March 25,2013. Because the petitioner did not pursue an

appeal to the United States Supreme Court,the judgment became final when his time to seek a

writ of certiorari expired 90 days later, on June 23, 2013. See Williams v. Artuz^ 237 F.3d 147,

151 (2d Cir. 2001)(finding that the limitations period "begins to run only after the denial of

certiorari or the expiration oftime for seeking certiorari"). The petitioner had one year from that

date, until June 23,2014,to file his petition. See 28 U.S.C. § 2244(d)(1)(A). It does not appear

that the other parts of AEDPA's limitations provision, § 2244(d)(l)(B)-(D), are applicable to this

case.^

         The petition does not provide a basis for statutory tolling under 28 U.S.C. § 2244(d)(2),

or for equitable tolling. The petitioner asserts that he filed state motions for collateral reliefin

2018, which is long after the limitations period expired. (ECF No. 1 at 4-5.) He also asserts that

a motion was "supposedly" filed at an unknown date, and references what appears to be a part of

the prosecutor's opposition to his motion for leave to appeal. {Id. at 4.) In order for the Court to

consider statutory tolling for the period between June 23, 2013 and 2018,the petitioner must

submit the dates on which any post-conviction motions were filed and decided.




'The petitioner states that he "is not attacking his conviction,"just his "sentence." (ECF No. 1 at 13-14.)
Even if the petitioner is challenging only his sentence, the limitations period prescribed by 28 U.S.C. §
2244(d)(1) still applies to his § 2254 petition. See, e.g., Catala v. Bennett^ 111 F. Supp. 2d 468,469,472-
73(S.D.N.Y. 2003)(finding the petition, which included a challenge that the petitioner's sentence was
"excessive," time-barred under 28 U.S.C. § 2244).
^ These sections allow the limitations provision to run from "the date on which [an] impediment to filing
an application created by State action in violation ofthe Constitution or laws ofthe United States is
removed," the date on which a newly recognized constitutional right was recognized by the Supreme
Court ifthe right is "made retroactively applicable to cases on collateral review," or "the date on which
the factual predicate ofthe claim or claims presented could have been discovered through the exercise of
due diligence." 28 U.S.C. § 2244(d)(l)(B)-(D).
                                               CONCLUSION


         The petitioner is directed to show cause by written affirmation, within thirty days from

the date ofthis order, why his petition should not be dismissed as time-barred.^ See Day,547

U.S. at 209-10; Acosta, 221 F.3d at 125. The petitioner must submit the dates he filed post-

conviction motions, the dates the motions were decided, and any additional grounds for statutory

tolling pursuant to 28 U.S.C. § 2244(d)(2). If he has any other grounds for statutory or equitable

tolling, he may present them to the Court.'^

        No response is required from the respondent at this time, and all further proceedings are

stayed for thirty days or until the petitioner has complied with this order. Ifthe petitioner does

not comply with this order, his petition may be dismissed as time-barred.



SO ORDERED.


Dated: Brooklyn, New York
         March 4, 2020




                                                                 s/Ann M. Donnelly
                                                                   f.M. DONNELLY
                                                             United States District Judge




^ An affirmation form is attached to this order for the petitioner's convenience.
'* The petitioner asserts that he is "illiterate," but "it is well settled that problems of literacy and language
do not constitute 'exceptional circumstances' in this context." Guzman v. United States, No. 01 -CR-257,
2014 WL 3950673, at *2(S.D.N.Y. Aug. 13, 2014)(citing cases).
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


EVANGALISTO PEREZ,

                      Petitioner,                            PETITIONER'S AFFIRMATION


       -against-                                             20-CV-601(AMD)(LB)

MR.ROYCE,Superintendent,

                      Respondent.
                                                -X

STATE OF NEW YORK             }
                              } ss:
COUNTY OF                     }

       I, EVANGALISTO PEREZ,make the following affirmation under the penalties of

peijury:

1.     I am the petitioner in this action and I respectfully submit this affirmation in response to

the Court's order dated                 ,2020. The instant petition should not be time-barred by

the AEDPA's one-year statute of limitations because
                [YOU MAY ATTACH ADDITIONAL PAGES,IF NECESSARY]

2.       In view ofthe foregoing, it is respectfully submitted that the instant petition should be

permitted to proceed.

Dated:
                                                       Signature


                                                       Address




                                                       City, State & ZIP
